Citation Nr: 1716849	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, other than tinea cruris, to include psoriasis, tropical disease and fungus.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for coronary artery disease, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.    




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1956 to September 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board denied the Veteran's claims in an April 2016 decision.  The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court).  The Veteran died in June 2016 before a decision from the Court was issued.  In January 2017, the Court vacated the Board's decision, dismissed the appeal based on the Veteran's death, and returned the case to the Board.    


FINDING OF FACT

The Veteran died on June [REDACTED], 2016, during the pending appeal.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the claims for entitlement to service connection for a skin disorder (other than tinea cruris), diabetes mellitus, coronary artery disease, peripheral neuropathy of the lower extremities and a psychiatric disorder at this time.  38 U.S.C.A. 
§ 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of his appeal to the Court. Based on his death, the Court dismissed the appeal and returned the case to the Board.  The Veteran's death was verified by records from the Social Security Administration.  Those records list his date of death as June 4, 2016.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 






ORDER

The appeal is dismissed.


	
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


